Court of Appeals
of the State of Georgia

                                                              ATLANTA, October 07, 2016

The Court of Appeals hereby passes the following order

A17D0082. GLORIA MANCIA v. THE BANK OF NEW YORK MELLON f/k/a THE
    BANK OF NEW YORK.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

161515




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, October 07, 2016.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.